09-1928-ag
    Liang v. Holder
                                                                                   BIA
                                                                              Sichel, IJ
                                                                          A094 048 717
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 18 th day of May, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             PETER W. HALL,
               Circuit Judges.
    _______________________________________

    XUN XING LIANG,
             Petitioner,

                      v.                                   09-1928-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Richard Tarzia, Belle Mead, New
                                  Jersey.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General, Civil Division; Linda S.
                                  Wernery, Assistant Director; Gerald
                                  M. Alexander, Trial Attorney, Office
                                  of Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Xun Xing Liang, a native and citizen of the People’s

Republic of China, seeks review of an April 13, 2009 order

of the BIA, affirming the September 25, 2007 decision of

Immigration Judge (“IJ”) Helen Sichel denying his

application for asylum and withholding of removal.      In re

Xun Xing Liang, No. A094 048 717 (BIA Apr. 13, 2009), aff’g

No. A094 048 717 (Immig. Ct. N.Y. City Sept. 25, 2007).         We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    When, as in this case, the BIA affirms the IJ’s

decision in all respects but one, we review the IJ’s

decision as modified by the BIA’s decision.   See Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).   The applicable standards of review are well-

established.   See 8 U.S.C. § 1252(b)(4)(B); see also Corovic

v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

    Liang no longer contends that he is entitled to asylum

or withholding of removal based on his wife’s forced



                              2
sterilization.     See Shi Liang Lin v. U.S. Dep’t of Justice,

494 F.3d 296, 308 (2d Cir. 2007) (en banc).     Rather, he

maintains that remand is required for further factfinding

regarding whether two fines imposed on him in China -- one

for 14,000 RMB paid by Liang’s relatives and another for

30,000 RMB that Liang did not pay -- rise to the level of

persecution.     See generally Poradisova v. Gonzales, 420 F.3d
70, 77 (2d Cir. 2005).     We disagree.

    “The applicant bears the burden of demonstrating

eligibility for asylum and withholding of removal . . . .”

Delgado v. Mukasey, 508 F.3d 702, 706 (2d Cir. 2007).

“While we recognize that economic deprivation may constitute

persecution, an asylum applicant must offer some proof that

he suffered a deliberate imposition of substantial economic

disadvantage.”     Guan Shan Liao v. U.S. Dep’t of Justice, 293
F.3d 61, 70 (2d Cir. 2002) (internal quotation marks

omitted); accord In re T-Z-, 24 I. & N. Dec. 163, 171 (BIA

2007).    We identify no error in the BIA’s conclusion that

Liang failed to carry this burden when, as the BIA noted,

Liang’s brief testimony about the 30,000 RMB fine did not

disclose, inter alia, (1) the length of time he was given to

pay the fine, (2) his net worth, (3) his monthly income and

expenses, and (4) whether he would be punished for failure

to pay.

                                3
    Further, contrary to Liang’s argument, the BIA did not

err in considering whether he adduced sufficient evidence to

establish his eligibility for relief.     This is a legal

question that the BIA may review de novo.      See 8 C.F.R.

§ 1003.1(d)(3)(ii); Matter of A-S-B-, 24 I. & N. Dec. 493,

497 (BIA 2008).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:

                              Catherine O’Hagan Wolfe, Clerk




                               4